Citation Nr: 0938405	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In both December 2007 the Board remanded the Veteran's claim 
for additional development.  The requested development has 
been completed to the extent possible and no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's hepatitis C was incurred as a result of 
abuse of drugs.  

2.  Degenerative disc disease of the lumbar spine was 
initially demonstrated years after service and is not shown 
by competent medical evidence to be etiologically related to 
the Veteran's active service.  


CONCLUSION OF LAW

1.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted for that disorder.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 
(2008). 

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated May 2001, 
January 2002, January 2007 and August 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

As state above, the Veteran is claiming entitlement to 
service connection for hepatitis C and degenerative disc 
disease of the lumbar spine.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

Hepatitis C

As stated above, the Veteran is claiming entitlement to 
service connection for hepatitis C.  The Veteran first 
applied for service connection for that condition in April 
2001.  In August 2002 the RO issued a rating decision denying 
the claim.  The Veteran submitted a Notice of Disagreement 
(NOD) in October 2002.  A Statement of the Case (SOC) was 
issued in May 2003 and in August 2003 the Veteran filed his 
Substantive Appeal (VA Form 9). 

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's will 
misconduct.  Organic diseases and disabilities which are 
secondary results of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, result from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. 
§ 3.301(c)(3). 

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of the 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.

Service treatment records do not reveal symptoms or diagnosis 
of hepatitis C in active service.  A review of the evidence, 
including VA and private treatment records, indicate that the 
Veteran has been diagnosed with stage 4 hepatitis C.  Private 
treatment records from March 2001 indicate a probable 
duration of twenty to thirty years.  

The Veteran had undergone two VA examination in connection 
with his claim for service connection for hepatitis C.  
During the first examination, in July 2002, the Veteran 
attributed his hepatitis C to immunization shots he received 
in service while being inducted into basic training.  The 
Veteran also advised the examiner that he saw a prostitute in 
Southeast Asia, but did not do any intravenous drugs.  The 
examiner stated that it was not clear as to whether original 
onset would have to be due to multiple immunizations received 
while being inducted to the service, or due to sexual contact 
with the prostate, but stated that it was more likely than 
not due to the sexual contact, rather than the immunizations. 

VA treatment records from August 2001 indicate that the 
Veteran was taking interferon for his hepatitis C.  

Subsequent to the Board's December 2007 remand the Veteran 
was afforded an additional VA examination in September 2008.  
During that examination the Veteran denied intravenous drug 
use, blood transfusions or tattoos and stated that he was not 
sure whether he shared razors or toothbrushes in service.  He 
also admitted to intranasal cocaine use from 1972 to 1975 and 
having sex with a prostitute twice while in Southeast Asia.  
The examiner provided an opinion that the most likely cause 
of the Veteran's hepatitis C was the intranasal use of 
cocaine from 1972 to 1975 and sex with prostitutes.  The 
examiner's rationale included citation of a study performed 
which suggests that hepatitis C may be spread in different 
ways other than intravenous drug use among cocaine users, 
such as sharing straws to snort cocaine.  The examiner also 
commented that hepatitis C must enter the blood stream 
through the skin or mucous membrane, and that hepatitis C is 
not easily spread through sexual contact like hepatitis B or 
HIV.

The Board notes that the Veteran has expressed his belief 
that his hepatitis C is causally related to medical treatment 
he received during active service.  However, the Board notes 
that the Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  

Based on the evidence obtained, particularly the September 
2008 VA examination report and a review of the applicable 
regulations, entitlement to service connection for hepatitis 
C is denied.  The Veteran's frequent intranasal use of 
cocaine clearly constitutes drug abuse pursuant to 38 C.F.R. 
§ 3.301(d), and consequently any injury or disease, including 
hepatitis C infection, resulting from that drug abuse is not 
considered to have occurred in the line of duty.  

As there is a preponderance of evidence against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, the Board finds that service 
connection for hepatitis C is not warranted.  

Degenerative Disc Disease

The Veteran is also claiming entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
The Veteran first applied for service connection for 
degenerative disc disorder of the lumbar spine in April 2001.  
In August 2002 the RO issued a rating decision denying the 
claim because there was no evidence that the condition 
occurred in or was caused by service.  The Veteran submitted 
a Notice of Disagreement (NOD) with this rating determination 
in October 2002 and the Board issued a Statement of the Case 
(SOC) in May 2003.  In August 2003 the Veteran filed a 
Substantive Appeal (VA Form 9), thereby perfecting his 
appeal.  

The Veteran's service treatment records reveal complaints of 
low back pain in 1973 from playing baseball.  The Veteran's 
separation examination in 1975 was normal and annual Navy 
Reserves examination, conducted in 1978, three years after 
discharge indicates that the Veterans answered that he had 
not had any recurrent back pain.  During an additional Navy 
Reserves examination ten years after discharge the Veteran 
again answered in the negative to a question regarding any 
symptomatology of the back.  

Post-service private treatment records associated with the 
claims file show that the Veteran first reported problems 
with his lower back in December 1992, more than 15 years 
after service.  A radiology report from December 1990 
indicated no fractures and no abnormality of the vertebral 
alignment, intervertebral disc spaces or pedicles.  Soft 
tissue was also unremarkable.  Treatment records from March 
1992 indicate that the Veteran developed sudden severe pain 
in his mid-lumbosacral area without radiation into the legs.  
The examiner's impression was acute lumbosacral strain.  The 
following week the examiner noted that the Veteran was doing 
much better and that he was back to work without 
restrictions.  

The Veteran was afforded a comprehensive VA examination in 
July 2002.  The examiner found that there was no radiation of 
pain, muscle spasm or straight leg raises on the right or 
left side.  Mild tenderness to palpation midline L4 was 
noted.  There was no evidence of radiculopathy or ankylosis.  
The examiner noted that flexion was reduced due to the 
Veteran's generous abdominal girth.  The Veteran was 
diagnosed with presumptive degenerative joint disease, 
lumbosacral spine.  Subjective evidence of pain and stiffness 
at L4-L5 was noted and reduction in flexion, in part 
secondary to obesity, was noted objectively.  Radiographic 
imaging from this time indicated mild spondylosis about the 
apophyseal joints.  No fractures or subluxations were noted 
and alignment was normal.  Very mild degenerative disc 
disease at L5-S1 was notes.

Following the Board's December 2007 remand, another VA 
examination was performed in September 2008.  During that 
examination the Veteran attributed his back problems to an 
in-service incident in 1972 where he was carrying a builder's 
kit and his partner dropped one and the increased weight 
caused him to fall with severe low back pain.  The Veteran 
also stated that since discharge in 1975 he has continued to 
have episodic recurrence of back pain.  The examiner noted 
that range of motion was normal and determined that there was 
no evidence of acute lumbar spine osseous disease.  Moderate 
osteoarthritis at L5-S1 and mild osteoarthritis at L4-L5 was 
noted.  The examiner determined, after reviewing the claims 
file and performing his physical examination, that the onset 
of the Veteran's current back disorder was after his release 
from active service and was not caused by or a result of any 
back injury occurring during active military service.  He 
opined that the Veteran's in-service injuries were consistent 
with acute muscular injury which virtually always, without 
any additional therapy, resolves of its own accord, within 2 
to 6 weeks.  He further explained that the Veteran's 
separation examination was normal as were annual Naval 
reserve examinations.  

The Board notes that following separation from active 
service, there is no documented treatment referable to back 
problems until 1992, more than 15 years after service 
discharge.  In this regard, the Board notes that the amount 
of time elapsed since military service and the first medical 
evidence of a diagnosis of back problems is, in itself, 
significant and it weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).

The Board acknowledges that the Veteran is competent to 
testify as to symptoms which are non-medical in nature or 
what comes to him from his senses.  In Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that a Veteran is competent to provide a diagnosis of simple 
condition such as a broken leg, but is not competent to 
provide evidence as to more complex medical questions.  The 
Veteran is not shown to have medical training and expertise, 
so he cannot provide a competent opinion on a matter as 
complex as the etiology of his back problems.  Even according 
his statements some probative value, they are outweighed by 
the opinion of the medical professional who had access to the 
claims file and by the complete lack of contemporaneous 
evidence of low back problems.  See also Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006)).

Accordingly, the Veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is denied.


ORDER

Entitlement to service connection for Hepatitis C is denied. 

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


